Supreme Court of Florida
                                   ____________

                                  No. SC17-1101
                                  ____________

                                GUY R. GAMBLE,
                                   Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 29, 2018]



PER CURIAM.

      We have for review Guy R. Gamble’s appeal of the circuit court’s order

denying Gamble’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Gamble’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). This Court stayed Gamble’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Gamble responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Gamble’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Gamble is not entitled to relief.

Gamble was sentenced to death following a jury’s recommendation for death by a

vote of ten to two. Gamble v. State, 659 So. 2d 242, 244 (Fla. 1995). Gamble’s

sentence of death became final in 1996. Gamble v. Florida, 516 U.S. 1122 (1996).

Thus, Hurst does not apply retroactively to Gamble’s sentence of death. See

Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of Gamble’s

motion.

      The Court having carefully considered all arguments raised by Gamble, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.


                                        -2-
An Appeal from the Circuit Court in and for Lake County,
     G. Richard Singletary, Judge - Case No. 351991CF001676BXXXXX

James Vincent Viggiano, Jr., Capital Collateral Regional Counsel, Ann Marie
Mirialakis, and Ali A. Shakoor, Assistant Capital Collateral Regional Counsel,
Middle Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Doris Meacham,
Assistant Attorney General, Daytona Beach, Florida,

      for Appellee




                                       -3-